—Order and judgment (one paper), Supreme Court, Kings County (Gerald Held, J.), entered February 25, 1992, inter alia, granting plaintiff Republic Insurance Company’s motion for summary judgment, in Action No. 2, declaring it has no duty to defend or indemnify Dennis Holm, unanimously affirmed, without costs.
Insurance Law § 3420 (d) requires that written notice of disclaimer be given as soon as reasonably possible after the insurer learns of the grounds for disclaimer of liability or denial of coverage (Bernstein v Allstate Ins. Co., 199 AD2d 358). Here, the insured was involved in an accident with a pedestrian on April 29, 1984 and he became aware of the extent of her injuries that same day. However, he did not give notice of the occurrence to plaintiff insurance company until April 23, 1985, several weeks after he had been served with a summons and complaint. Plaintiff immediately retained an investigator who interviewed the insured on June 3, 1985, and prepared a report, dated June 11, 1985, concerning the essential facts of the incident. On July 11, 1985, plaintiff disclaimed coverage.
Under the instant circumstances, the IAS Court properly granted plaintiff’s motion for summary judgment declaring its *104disclaimer of coverage proper because of the insured’s failure to give timely notice. The delay of one month from the date of the investigator’s report to the date of disclaimer by the company was not unreasonable. Concur — Carro, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.